Case 20-04045-LA11_ Filed 08/10/20 Entered 08/10/20 13:39:57 Doc1 Pg.1of 41

Fill in this information to identify the case:

United States Bankruptcy Court for the:

Southern __ pistrictof_California
(State)
Case number (if known): " OUO4S: LAI Chapter _]1 ] Check if this is an

amended filing

 

 

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy 04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, instructions for Bankruptcy Forms for Non-individuals, is available.

1. Debtor’s name Manzana Capital, Inc.

 

2, Allother names debtor used N/A
in the last 8 years

 

 

Include any assumed names,

 

trade names, and doing business
as names

 

 

3. Debtor's federal Employer 47.3925 911
Identification Number (EIN) TT ee

 

4. Debtor’s address Principal place of business Mailing address, if different from principal place
of business

2127 Olympic Pkwy

Number Street Number Street

Suite 1006-327

 

 

 

P.O. Box

Chula Vista, CA 91915
City State ZIP Code City State ZIP Code

 

Location of principal assets, if different from

: principal place of business
San Diego

County

 

 

Number Street

 

 

City State ZIP Code

 

 

5. Debtor’s website (URL) N/A

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1

 

 
 

nN ee

Case 20-04045-LA11_ Filed 08/10/20 Entered 08/10/20 13:39:57 Doc1_ Pg. 2 of 41

FILED

2020 AUG 10 PM 1:06

JER crerx
4.5. BANKRUPTCY C7
SO DIST. OF CALIF.

 
Case 20-04045-LA11_ Filed 08/10/20 Entered 08/10/20 13:39:57 Doc1 Pg. 3o0f 41

Debtor Manzana Capital, Inc. Case number (it known)
Name

 

ot Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
() Partnership (excluding LLP)
CJ Other. Specify:

6. Type of debtor

 

 

A. Check ¥
7. Describe debtor's business een one

LJ Health Care Business (as defined in 11 U.S.C. § 101(27A))
O Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
CJ Railroad (as defined in 11 U.S.C. § 101(44))

CJ Stockbroker (as defined in 11 U.S.C. § 101(53A))

C) Commodity Broker (as defined in 11 U.S.C. § 101(6))

QO Clearing Bank (as defined in 11 U.S.C. § 781(3))

GN None of the above

 

B. Check ail that apply:

LJ Tax-exempt entity (as described in 26 U.S.C. § 501)

Cd investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
§ 80a-3)

() Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

 

Cc. NAICS (North 1 ‘American Industry Classification n System) 4-digit code that best describes debtor. See
http://www.uscourts.gov/four-digit-national-association-naics-codes .

 

 

5 3 13
8. Under which chapter of the Check one:

Bankruptcy Code is the
debtor filing? (J Chapter 7

£) Chapter 9
A debtor who is a “small busi Xl Chapter 11. Check all that apply.
debtor’, Tuist chock the first sub The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
box. A debtor as defined in aggregate noncontingent liquidated debts (excluding debts owed to insiders or
§ 1182(1) who elects to proceed affiliates) are less than $2,725,628. If this sub-box is selected, attach the most
under subchapter V of chapter 11 recent balance sheet, statement of operations, cash-flow statement, and federal
(whether or not the debtor is a income tax return or if any of these documents do not exist, follow the procedure in
“small business debtor”) must 14 U.S.C. § 1416(1)(B).
check the second sub-box. (J The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate

noncontingent liquidated debts (exciuding debts owed to insiders or affiliates) are
less than $7,500,000, and it chooses to proceed under Subchapter V of
Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
statement of operations, cash-flow statement, and federal income tax return, or if
any of these documents do not exist, follow the procedure in 11 U.S.C.

§ 1116(1)(B).

C) A plan is being filed with this petition.

0) Acceptances of the plan were solicited prepetition from one or more classes of
creditors, in accordance with 11 U.S.C. § 1126(b). .

UJ The debtor is required to file periodic reports (for example, 10K and 10Q) with the
Securities and Exchange Commission according to § 13 or 15(d) of the Securities
Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

() The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
12b-2.

C] Chapter 12

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 2

 

 

 
Case 20-04045-LA11_ Filed 08/10/20 Entered 08/10/20 13:39:57 Doc1 Pg. 4of 41

Debtor Manzana Capital, Inc Case number (i known}
Name

 

10. Are any bankruptcy cases Wi No
pending or being filed by a

 

 

business partner or an UD) Yes. Debtor Relationship

affiliate of the debtor? District When

List all cases. If more than 1, MM / DD /YYYY
attach a separate list. Case number, if known

 

 

11. Why is the case filed in this Check all that apply:

district?
W Debtor has had its domicite, principal place of business, or principal assets in this district for 180 days

immediately preceding the date of this petition or for a longer part of such 180 days than in any other
district.

Ola bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

 

12. Does the debtor own or have No
possession of any real
property or personal property
that needs immediate Why does the property need immediate attention? (Check aff that apply.)
attention?

Ci Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.

CO it poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
What is the hazard?

 

() tt needs to be physically secured or protected from the weather.

{} It includes perishable goods or assets that could quickly deteriorate or lose value without
attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
assets or other options).

| LJ Other

 

Where is the property?
Number Street

 

 

City State ZIP Code

Is the property insured?
No

C) Yes. insurance agency

 

Contact name

 

Phone

| Statistical and administrative information

13. Debtor’s estimation of Check one:
available funds

 

 

wf Funds will be available for distribution to unsecured creditors.
Q2 After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

 

. Uf 1-49 C) 1,000-5,000 Q) 25,001-50,000
14. Estimated number of Q 50-99 2 5,001-10,000 Q 50,001-100,000
creditors Q 100-199 OQ 10,001-25,000 O) More than 100,000
1) 200-999

 

Official Form 201 Voluntary Petition for Non-individuals Filing for Bankruptcy . page 3

 

 
Case 20-04045-LA11_ Filed 08/10/20 Entered 08/10/20 13:39:57 Doc1 Pg. 5of 41

 

 

 

 

Debtor Manzana Capital, Inc Case number (i known)
Name
; Q) $0-$50,000 Wi $1,000,001-$10 million L) $500,000,061-$1 billion
15. Estimated assets © $50,001-$100,000 2 $10,000,001-$50 million OQ $1,000,000,001-$10 billion
©) $100,001-$500,000 C2) $50,000,001-$100 million (2) $10,000,000,001-$50 billion
Q) $500,001-$1 million Q) $100,000,001-$500 million (} More than $50 billion
. ae (3 $0-$50,000 $1,000,001-$10 million LJ $500,000,001-$1 billion
16. Estimated liabilities QO $50,001-$100,000 Q) $10,000,001-$50 million (J $1,000,000,001-$10 billion
[) $100,001-$500,000 (2 $50,000,001-$100 million (2 $10,000,000,001-$50 billion
{) $500,001-$1 million CL) $100,000,001-$500 million (2 More than $50 billion

 

| Request for Relief, Declaration, and Signatures

WARNING — Banknuptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
$500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature of The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
authorized representative of a
petition.
debtor

I] have been authorized to file this petition on behalf of the debtor.

| have examined the information in this petition and have a reasonable belief that the information is true and
correct.

| declare under penalty of perjury that the foregoing is true and correct.

Executed on 8/10/2020
MM 7 DD /yyxy

    
 

Arturo Castanares
Signature of authorized representative of debtor Printed name

Title President / Owner

 

18. Signature of attorney XxX L>aw7r x, ALY Date 8/10/2020
Signature of attomey for debtor MM /DD /YYYY

 

_Daniel Masters
Printed name
Firm name

P, O. Box 66

Number Street

La Jolla, CA 92038
City State ZIP Code

(858) 459-1133 masters@lawyer.com

Contact phone Email address

 

220729 CA

Bar number State

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 4

 

 
Case 20-04045-LA11_ Filed 08/10/20 Entered 08/10/20 13:39:57 Doc1 Pg. 6of 41

Fill in this information to identify the case:

Debtor name MANZANA CAPITAL, INC

United States Bankruptcy Court for the, Southern District of California
(State)

Case number (If known):

 

 

C] Check if this is an
amended filing

Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals . 12/15

Summary of Assets

1. Schedule A/B: Assets—Real and Personal Property (Official Form 206A/B)

 

 

1a. Real property:
Copy line 88 from Schedule A/B ¢__2,100,000.00

 

 

1b. Total personal property: $
Copy line 91A from Schedule A/B

170,000.00

 

 

1c. Total of all property:

$__2,270,000.00
Copy line 92 from Schedule A/B

 

 

 

Summary of Liabilities

 

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D $__1,462,431.91

 

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

 

3a. Total claim amounts of priority unsecured claims:

 

 

 

 

Copy the total claims from Part 1 from line 5a of Schedule E/P ......scccessssessscseseseseenssenseneneesensnnesaneneneecnecassenseasenenanaaes $ 0.00
3b. Total amount of claims of nonpriority amount of unsecured claims: 4107.489.74
Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F .......cssscesssssesnesssnssensenessenersanensaneans es eee
4. Total liabilities................ccccscscsssssesscssssesesseceeecoesceeesesnensesssecesnsnanssessaseoeesneseeeeseedeaescesascesseessesasesaenesunesueseusecesaraesesseseesneresureneese
Lines 2 + 3a + 3b $__ 1,569,921.65

 

 

 

Official Form 206Sum Summary of Assets and Liabilities for Non-Individuals

page 1

 

 
Case 20-04045-LA11_ Filed 08/10/20 Entered 08/10/20 13:39:57 Doc1 Pg. 7 of 41

Fill in this information to identify the case:

 

Debtorname Manzana Capital, Inc.

United States Bankruptcy Court for the; Southern District of California
(State)

Case number (ifknown): _ LJ Check if this is an
amended filing

 

 

Official Form 206A/B
Schedule A/B: Assets — Real and Personal Property 12/45

Disclose ail property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. include
all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have
no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired
leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

 

 

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor's name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

    

Ea Cash and cash equivalents

 

1. Does the debtor have any cash or cash equivalents?

No. Go to Part 2.
(J Yes. Fiff in the information below.

     
 

2. Cash on hand $

3. Checking, savings, money market, or financial brokerage accounts (Identify all)

 

Name of institution (bank or brokerage firm) Type of account Last 4 digits of account number
3.1. ee $
3.2. a $

 

4. Other cash equivatents (Identify all)
41.

 

4.2.

 

 

5. Total of Part 1 $ 0.00
Add tines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 

 

 

Er Deposits and prepayments

 

6. Does the debtor have any deposits or prepayments?

No. Go to Part 3.
LJ Yes. Fill in the infannation below.

 

7. Deposits, including security deposits and utility deposits
Description, including name of holder of deposit

7A. $
7.2, $

 

 

 

 

Official Form 206A/B Schedule A/B: Assets — Real and Personal Property page 1

 

 
Case 20-04045-LA11 Filed 08/10/20 Entered 08/10/20 13:39:57 Doc1 Pg. 8 of 41
Debtor Manzana Capital, Inc. Case number (i known)

 

8. Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent

Description, including name of holder of prepayment
8.1. $
8.2. $

 

_ 9. Total of Part 2.
Add tines 7 through 8. Copy the total to line 81.

Accounts receivable

10. Does the debtor have any accounts receivable?
No. Go to Part 4.

C) Yes. Fill in the information below.

$ 0.00

 

 

 

 

11. Accounts receivable
11a. 90 days old or less: - F eessane > $
face amount doubtful or uncoliectible accounts

11b. Over 90 days old: - F eceee > $
face amount doubtful or uncollectible accounts

 

12. Total of Part 3
Current value on lines 11a + 11b = line 12. Copy the total to line 82.

Ey Investments
13. Does the debtor own any investments?

Wi No. Go to Part 5.

CJ Yes. Fill in the information below.

$ 0,00

 

 

 

  
   

 

    

al Current value of debtor's _
: > used for current-value ’ ee :
14, Mutual funds or publicly traded stocks not included in Part 1
Name of fund or stock:
14.1. $
14.2. $

 

/ 15. Non-publicly traded stock and interests in incorporated and unincorporated businesses,
: including any interest in an LLC, partnership, or joint venture

Name of entity: % of ownership:

15.1, %
15.2. %

GF A

| 16. Government bonds, corporate bonds, and other negotiable and non-negotiable
instruments not included in Part 1

Describe:

16.1, $
16.2. $

 

 

_ 17. Total of Part 4
Add lines 14 through 16. Copy the total to line 83.

$C

 

 

 

 

 

Official Form 206A/B Schedule A/B: Assets — Real and Personal Property page 2

 

 
Case 20-04045-LA11_ Filed 08/10/20 Entered 08/10/20 13:39:57 Doc1 Pg. 9of 41
Debtor Manzana Capital, Inc. Case number (# known)
Name

Ee Inventory, excluding agriculture assets

18. Does the debtor own any inventory (excluding agriculture assets)?

Di No. Go to Part 6.
© Yes. Fill in the information below.

   

: 19. Raw materials

 

 

ee $ $
MM /DD/YYYY
_ 20. Work in progress

 

——— $
MM /DD/YYYY §

 

21. Finished goods, including goods held for resale

 

 

 

 

 

 

MM /DD/YYYY $ $
22. Other inventory or supplies
MM /DD/YYYY § $
23. Total of Part 5 $ 0.00
Add lines 19 through 22. Copy the total to line 84.

 

 

 

24. Is any of the property listed In Part 5 perishable?

() No
Yes

25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?

C) No

(Yes. Book value Valuation method Current value

26. Has any of the property fisted in Part 5 been appraised by a professional within the last year?

LQ) No
C) Yes

Farming and fishing-related assets (other than titled motor vehicles and land)

 

27. Does the debtor own or lease any farming and fishing-relatad assets (other than titled motor vehicles and land)?
1 No. Go to Part 7.

   
 
 

 

 

 

 

 

 

 

 

(J Yes. Fill in the information below.
28. Crops—either planted or harvested
$ $
29. Farm animals Examples: Livestock, poultry, farm-raised fish
$ $
30. Farm machinery and equipment (Other than titled motor vehicles)
$ $
31. Farm and fishing supplies, chemicals, and feed
§ $.
32. Other farming and fishing-related property not already listed in Part 6
$. $

 

Official Form 206A/B Schedule A/B: Assets — Real and Personal Property page 3

 

 
Case 20-04045-LA11 Filed 08/10/20 Entered 08/10/20 13:39:57 Doci1 Pg. 10 of 41

 

 

 

Debtor Manzana Capital, Inc. Case number (if known)
. Name
33. Total of Part 6. $ 0.00

 

Add lines 28 through 32. Copy the total to line 85.

 

34. Is the debtor a member of an agricultural cooperative?

UW no
L) Yes. Is any of the debtor's property stored at the cooperative?

Q) No
C) Yes

35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
&d No

(2 Yes. Book value $. Valuation method Current value $.

 

 

 

: 36. Is a depreciation schedule available for any of the property listed in Part 67

No

C) ves

: 37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
4 No

C) Yes

Sruwte Office furniture, fixtures, and equipment; and collectibles

 

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

 

Wd No. Go to Part 8.

() Yes. Fill in the information below.

 

 
 
 
 

Valuation method
used for current value

 
 
      

 

39. Office furniture

 

 

 

$ $
40. Office fixtures
$. $
i 41. Office equipment, including all computer equipment and
: communication systems equipment and software
§ $

 

. 42. Collectibles Examples: Antiques and figurines; paintings, prints, or other
: artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
or baseball card collections; other collections, memorabilia, or collectibles

 

 

42.1 $ $
42.2 $ $.
42.3 $ $

 

 

_ 43, Total of Part 7.

Add lines 39 through 42. Copy the total to line 86. s__0.00

 

 

 

44. Is a depreciation schedule available for any of the property listed in Part 7?

Q No
OQ) Yes

45. Has any of the property listed in Part 7 been appraised by a professional within the last year?

UI No
a Yes

 

 

Official Form 206A/B Schedule A/B: Assets — Real and Personal Property page 4

 

 
Case 20-04045-LA11_ Filed 08/10/20 Entered 08/10/20 13:39:57. Doc1 Pg.11o0f 41
Debtor Manzana Capital. Inc. Case number (i known)

FEES Machinery, equipment, and vehicles

46. Does the debtor own or lease any machinery, equipment, or vehicles?

1 No. Go to Part 9.

 

 

] Yes. Fill in the information below.

___ Valuation method used.
rrent value a

 
 

    
 

47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

47.4 § 3
47.2 § $
47.3 $ $
ATA $ $
48. Watercraft, trailers, motors, and related accessories Examples: Boats,
: trailers, motors, floating homes, personal watercraft, and fishing vessels
48.1 $ $
48.2 $ $
49. Aircraft and accessories
49.4 $. $
49.2 $ $
50. Other machinery, fixtures, and equipment (excluding farm
: machinery and equipment)
$ $
Add lines 47 through 50. Copy the total to line 87.

 

 

 

52. Is a depreciation schedule available for any of the property listed in Part 8?

Wd No
QO Yes

53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
: No

OQ Yes

 

 

 

 

Official Form 206A/B Schedule A/B: Assets — Real and Personal Property page 5

 

 
Case 20-04045-LA11_ Filed 08/10/20 Entered 08/10/20 13:39:57. Doci1 Pg. 12 of 41
Debtor Manzana Capital, Inc. Case number (i known)

Name

_ 54. Does the debtor own or lease any real property?
LJ No. Go to Part 10.
A Yes. Fill in the information below.

 

| 65. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

uation method used
current Value.

  
  

btor’s interest

     

4,000,000.00
4,100,000.00

APPRAISAL
APPRAISAL

"56,1.2504 C STREET, San Diego OWN
ss2 845 ASPEN GLEN RD, Chula Vist OWN

 

 

 

 

 

56.3,

 

 

55.4.

55.5.

 

 

FP fF F FF GF HF
fn Ff F F FF H

55.6.

 

 

 

 

56. Total of Part 9. $ 2,100,000.00
: Add the current vaiue on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.

 

 

+57. Isa depreciation schedule available for any of the property listed in Part 97
No
UC) Yes
58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
O No
A Yes

| Part 10: Intangibles and intellectual property

 

: 59. Does the debtor have any interests in intangibles or intellectual property?
WA No. Go to Part 11.
C) Yes. Fill in the information below.

 

60. Patents, copyrights, trademarks, and trade secrets

 

 

 

 

 

 

 

 

 

 

 

 

 

$ $
_ 61. Internet domain names and websites

$ $
62. Licenses, franchises, and royalties
: $ $
_ 63. Customer lists, mailing lists, or other compilations
$ $
_ 64. Other intangibles, or intellectual property :
: $
_ 65. Goodwill
: $ $

Add lines 60 through 65. Copy the total to line 89.

 

 

 

 

Official Form 206A/B Schedule A/B: Assets — Real and Personal Property page 6

 

 
Case 20-04045-LA11 Filed 08/10/20 Entered 08/10/20 13:39:57 Doci1 Pg. 13 of 41

 

 

 

 

Debtor Manzana Capital, Inc. Case number (i known),
Name

67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
L) No
CJ Yes

_ 68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
C) No

~~ Yes

+ 69. Has any of the property listed in Part 10 been appraised by a professional within the last year?

QC) No

QQ Yes

All other assets

70. Does the debtor own any other assets that have not yat been reported on this form?

 

Include ail interests in executory contracts and unexpired leases not previously reported on this form.

C) No. Go to Part 12.

W@ Yes. Fill in the information below.
_ Current valueof
i _ debtor's interest...
: 71. Notes receivable
: Description (include name of obligor)

 

Total face amount doubtful or uncollectible amount
72. Tax refunds and unused net operating losses (NOLS)

Description (for example, federal, state, local!)

 

Tax year $.
Tax year
Tax year

 

 

 

A A

73. Interests in insurance policies or annuities

 

74. Causes of action against third parties (whether or not a lawsuit
: has been filed)

INDEV LLC § 170,000.00
Nature of claim BREACH OF CONTRACT
Amount requested $170,000.00

75. Other contingent and unliquidated claims or causes of action of

every nature, including counterclaims of the debtor and rights to
set off claims

 

Nature of claim

 

Amount requested $

76. Trusts, equitable or future interests in property

 

77. Other property of any kind not already listed Examples: Season tickets,
: country club membership

 

 

 

"78. Total of Part 11.

_ 170,000.00
Add lines 71 through 77. Copy the total to line 90. s

 

 

 

| 79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
' No
UO Yes

Official Form 206A/B Schedule A/B: Assets -— Real and Personal Property page 7

 

 
Case 20-04045-LA11_ Filed 08/10/20 Entered 08/10/20 13:39:57 Doci1 Pg. 14 of 41

Debtor Manzana Capital, Inc. Case number (# known)
Name

Biers Summary

In Part 12 copy all of the totals from the earlier parts of the form.

    

Current value of Current v: ue L

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

personal property - _ of real property

80. Cash, cash equivalents, and financial assets. Copy line 5, Part 1. $___——0.00

81. Deposits and prepayments. Copy line 9, Part 2. $____—s«d.00

82. Accounts receivable. Copy line 12, Part 3. g____—0.00

83. Investments. Copy line 17, Part 4. $0.00

84. Inventory. Copy line 23, Part 5. $ 0.00

85. Farming and fishing-related assets. Copy line 33, Part 6. $_—«d.00

86. Office furniture, fixtures, and equipment; and collectibles. $ 0.00

Copy line 43, Part 7.

87. Machinery, equipment, and vehicles. Copy line 51, Part 8, $ 0.00

88. Real property. Copy line 56, Part 9. . ..ccscsssssccsessssenssseessssassessesnssavessesserssssssnsacssuseneneseeseesss > $_2,100,000.00
89. Intangibles and intellectual property. Copy line 66, Part 10. g______0.00

90. All other assets. Copy line 78, Part 11. + s 170,000.00

91. Total. Add lines 80 through 90 for each COlUMN. .........sceeeeeecees Sta. $__170,000.00 F ot. $_2,100,000.00
92. Total of all property on Schedule AVB. Lines 91a + 91D = 92. oo... cscsssssssssssssssncsscessesceseeseeseesverseesesesesseessesseeateateneeneeaseraes $__2,270,000.00

 

 

 

 

Official Form 206A/B Schedule A/B: Assets — Real and Persona! Property page 8

 

 
Case 20-04045-LA11 Filed 08/10/20 Entered 08/10/20 13:39:57 Doci1 Pg. 15 of 41

Fill in this information to identify the case:

Debtor name MANZANA CAPITAL, INC.

United States Bankruptcy Court for the: Southern District of California
(State)

 

Case number (If known):

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property 12115

Be as complete and accurate as possible.

) Check if this is an
amended filing

 

 

1. Do any creditors have claims secured by debtor's property?

2 No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
2 Yes. Fill in all of the information below.

oo List Creditors Who Have Secured Ciaims

 

 

    

 

 

 

 

 

 

 

 

 

 

2. List in alphabetical order all creditors who have secured claims. !f a creditor has more than one Column A . Column 5 a
secured claim, list the creditor separately for each claim. FaNSLAtH m == Value of collateral
Do not deduct the value that supports this
of collateral. chim. :
Creditor's name Describe debtor’s property that is subject to a lien
Carr Family Trust 845 Aspen Glen Rd. $ 171,874.09 $ 1,100,000.00
Creditor’s mailing address Chula Vista, CA 91914
11839 Sorrento Valley Rd, #903
Sar Diego-CA-92424-—___
Describe the lien
Second Trust Deed
Creditor’s email address, if known Is the creditor an insider or related party?
No
Cl Yes
Date debt wasincurred 5/1/19 1s anyone else liable on this claim?
No
Last $clges of account 9089 2 Yes. Fill out Schedule H: Codebtors (Official Form 206H).
Do multiple creditors have an interest in the As of the petition filing date, the claim is:
same property? Check all that apply.
a No SO 1 Contingent
Yes. Specify each creditor, including this creditor, (2) Untiquidatea
and its relative priority. 0 Disputed
Oliver Investments, 1st
Carr Family Trust, 2nd
Creditor’s name Describe debtor’s property that is subject to a lien
Diane J Milberg DDS 401K Plan 2504 C Street

 

$____ 497,086.71 $_1,000,000.00

 

Sar Diego, CA 92102

 

Ceding SOME WEiey Rd, #903
Sar Diego, CA 92T27

 

 

 

 

   

 

 

 

Describe the lien
First Trust Deed
Creditor's email address, if known Is the creditor an insider or related party?
No
QO) Yes
Date debt wasincurred 8/11/18 Is anyone else liable on this claim?
Last 4 digits of account 4 Ves. Fill out Schedule H: Codebtors (Official Form 206H
number 9041. es. Fill ou! ule H: ors (Official Form ).
Do multiple creditors have an interest in the As of the petition filing date, the claim is:
same property? Check all that apply.
( No Q) Contingent
2 Yes. Have you already specified the relative Q Unliquidated
priority? a Disputed
No. Specify each creditor, including this
creditor, and its relative priority.
. :
Bia Me OES Oe ae Mil DDS 401K 2nd
{J Yes. The relative priority of creditors is
sn specified on lines eesannmanmene senmeseen
3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional $ 1,462,431.90

Page, if any.

 

Official Form 206D Schedule D: Creditors Who Have Claims Secured by Property paae 1 of

 

 
Case 20-04045-LA11 Filed 08/10/20

Debtor MANZANA CAPITAL, INC

Additional Page

Entered 08/10/20 13:39:57. Doc1 Pg. 16of 41

Case number (if known)

 

 

2. | Creditor’s name
Diane J. Milberg DDS 401 K Plan

Creditor's mailing address
11839 Sorrento Valley Rd #903

Sarr Biego, CA-8242+—____

 

Creditor’s email address, if known

 

Date debt was incurred 8/11/18
Last 4 digits of account

number
Do multiple creditors have an interest in the
same property?
OU No
@ Yes. Have you already specified the relative
priority?
() No. Specify each creditor, including this
creditor, and its relative priority.

© Yes. The relative priority of creditors is
specified on lines 2.2 __

Describe debtor’s property that is subject to a lien _
2504 C Street

 

San Diego, CA 92102

 

 

Describe the lien
Second Trust Deed

is the creditor an insider or related party?
No
C) Yes

Is anyone else liable on this claim?
@ No
LJ Yes. Fill out Schedule H: Codebtors (Official Form 206H).

As of the petition filing date, the claim is:
Check all that apply.

QO Contingent
QO unliquidated
Q Disputed

| 114,053.98 ¢ 1,000,000.00

 

 

2 | Creditor's name

Oliver Investments

Creditor's mailing address

11839 Sorrento Valley Rd #903
San Diego, CA $2127

 

 

Creditor’s emall address, if known

 

Date debt was incurred 8/12/17

Last 4 digits of account
number 8942

Do multiple creditors have an interest in the

same property?

() No

i Yes. Have you already specified the relative
priority?

QC) No. Specify each creditor, including this
creditor, and its relative priority.

Yes. The relative priority of creditors is
specified on lines 2.1

Describe debtor’s property that is subject to a lien

845 Aspen Glen Rd

 

Chula Vista, CA 919714

 

 

Describe the lien
First Trust Deed

ts the creditor an insider or related party?
id No
C) Yes

Is anyone else liable on this claim?
UW no
Q) Yes. Fill out Schedule H: Codebtors (Official Form 206H).

As of the petition filing date, the claim is:
Check all that apply.

Q Contingent
Q) unliquidated
QO Disputed

679,417.20 $_1,100,000.00

 

Official Form 206D

Additional Page of Schedule D: Creditors Who Have Claims Secured by Property

page__ of

 

 
Case 20-04045-LA11_ Filed 08/10/20 Entered 08/10/20 13:39:57 Doci1 Pg. 17 of 41

Debtor MANZANA CAPITAL, INC Case number (if own)

List Others to Be Notified for a Debt Already Listed in Part 1

 

List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection
agencies, assignees of claims listed above, and attorneys for secured creditors.

If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
oo. | __ Onwhich line in a

  

 

 

 

 

 

 

 

 

 

 

| did you enter the:
_ = pelated creditor?
Line 2.14 _
Line 2.2_ 8 94 2,
San Diego, CA 92127
First Security Mortgage Home Loans, Inc.
T1839 Sorrento Valley Rd. #903 Line 2.3. 9041

 

San Diego, CA 92121
-First Security Mortgage Home toans; inc:

9o+74 Line 2. 4
?

 

 

 

je
|
|m
\>

 

 

 

Line 2.__

 

 

 

 

Line 2.__

 

 

 

 

Line 2.

 

 

 

 

Line 2. __

 

 

 

 

Line 2.

 

 

 

 

Line 2.

 

 

 

 

Line 2. __

 

 

 

 

Line 2.___

 

 

 

 

Line 2.

 

 

 

 

Line 2.

 

 

 

Form 206D Official Part 2 of Schedule D: Creditors Who Have Claims Secured by Property page __ of

 
Case 20-04045-LA11_ Filed 08/10/20 Entered 08/10/20 13:39:57 Doci1 Pg. 18 of 41

Fill in this information to identify the case:

Debtor MANZANA CAPITAL, INC

United States Bankruptcy Court for the: Southern

District of California
(State)

Case number
(If known)

 

 

C) Check if this is an
amended filing

 

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
(Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
the Additional Page of that Part included in this form.

 

 

| Part +: a All Creditors with PRIORITY Unsecured Claims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
No. Go to Part 2.
() Yes. Go to line 2.
2. List in alphabetical order ali creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than
3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.
_Totel claim
Priority creditor's name and malling address As of the petition filing date, the claim is: ¢ $
Check all that apply.
OQ Contingent
( Unliquidated
Q) Disputed
Date or dates debt was incurred Basis for the claim:
Last 4 digits of account Is the claim subject to offset?
number = O) No
QC) Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a) ( )
Priority creditor's name and mailing address As of the petition filing date, the claim is: $ $
Check all that apply.
QO Contingent
QQ) Unliquidated
Q) Disputed
Date or dates debt was incurred Basis for the claim:
Last 4 digits of account Is the claim subject to offset?
number Cl No
. . QO Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a) ( )
Priority creditor's name and mailing address As of the petition filing date, the claim is: $ . $
Check all that apply.
CL] Contingent
Q) unliquidated
Q) Disputed
Date or dates debt was incurred Basis for the claim:
Last 4 digits of account Is the claim subject to offset?
number — Q No
: . GQ} Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a) ( )

 

Official Form 206E/F

Schedule E/F: Creditors Who Have Unsecured Claims

pace 1 of

 

 

 
Case 20-04045-LA11 Filed 08/10/20 Entered 08/10/20 13:39:57. Doc1 Pg. 19 of 41
Debtor MANZANA CAPITAL, INC Case number (if known)

aa List All Creditors with NONPRIORITY Unsecured Ciaims

 

_ 3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority
unsecured claims, fill out and attach the Additional Page of Part 2.

 

 

 

Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: $ 75,000.00
Check ail that apply. , .
ALBERTO CASTANARES OO Contingent
55 EAST! ST QO) Unliquidated
CQ) Disputed

 

CHULA VISTA, CA 91910

 

Basis for the claim: LOAN

 

 

 

Date or dates debt was incurred 1/1/2019 Is the claim subject to offset?
Last 4 digits of account number —_— a yes
.2| Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: 5 4.249.00
EASTLAKE III COMMUNITY ASSOCIATION Ol contingent
1331 SOUTH CREEKSIDE DR C) Uniiquidated
O) Disputed

 

CHULA VISTA, CA Y2T2T

 

Basis for the claim: HOA FEES

 

 

 

 

 

 

 

"Date or dates debt was incurred ae claim subject to offset?
Ni
Last 4 digits of account number 5 O11 O Yes
.3| Nonpriority creditor's name and mailing address As of the petition filing date, the claim is:
NRIQUE GONZALEZ creck all that apply. ‘ 21,000.00
ENRIQUE GONZALEZ () Contingent
9925 Airway Road a Unliquidated
San Diego, CA 92154 Disputed
Basis for the clam: CONTRACT SERVIC|
Date or dates debt was incurred 6/1/2019 eine clalm subject to offset?
Last 4 digits of account number ee QO Yes
3.4| Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: $ 6.225.00
PARTNER ENGINEERING & SCIENCES, INC Cl contingent , —
11839 SORRENTO VALLEY RD, STE 906 QO) Unliquidated

SAN DIEGO,-CA 92121 O Disputed
Basis for the claim: SERVICES

 

 

 

 

 

 

 

 

 

Date or dates debt was incurred 3/1/2020 oe claim subject to offset?
N
Last 4 digits of account number ee QO Yes
3.5] Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: $ 232.80
REPUBLIC SERVICES oes ingen : *
2590 MAIN ST. O Unliquidated
SAN DIEGO, CA STST1I CJ Disputed
Basis for the claim: SERVICES
Date or dates debt was incurred 7/31/2020 is the claim subject to offset?
N
Last 4 digits of account number 184 4. QO vos
3.6] Nonpriority creditor's name and mailing address As of the patition filing date, the claimis: 3.782.94
SAN DIEGO GAS & ELECTRIC Check all that apply. *
Q) Contingent
P. O. BOX 25111 Q Unliquidated

SANTAANA, CA 92799-5711 SOSOSOCSCOCOCSO:CS Dispute
Basis for the claim: SERVICES

 

Date or dates debt was incurred ____ 8/2/2020 ae claim subject to offset?
No
Last 4 digits of account number 496 7 Q) Yes

 

 

 

Official Form 206E/F Schedule E/F: Creditors Who Have Unsecured Claims paae_—i off

 

 
 

Debtor MANZANA CAPITAL, INC Case number (i known)

Case 20-04045-LA11 Filed 08/10/20 Entered 08/10/20 13:39:57. Doci1 Pg. 20o0f 41
Total Amounts of the Priority and Nonpriority Unsecured Claims
|

5. Add the amounts of priority and nonpriority unsecured claims.

 

5a. Total claims from Part 1 Sa. gs CC‘iOYN
5b. Total claims from Part 2 Tn 107,489.74

 

5c. Total of Parts 1 and 2
Lines 5a + Sb = 5c.

Bc. $__s 107,489.74

 

 

 

 

 

 

Official Form 206E/F Schedule E/F: Creditors Who Have Unsecured Claims page off

 
Case 20-04045-LA11 Filed 08/10/20 Entered 08/10/20 13:39:57 Doci1 Pg. 21 of 41

Fill in this information to identify the case:

Debtor name MANZANA CAPITAL, INC

United States Bankruptcy Court for the: Southern District of California
(State)

Case number (If known): Chapter 11

 

 

Q) Check if this is an
amended filing

Official Form 206G |
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.

 

1. Does the debtor have any executory contracts or unexpired leases?

Wi No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.

CO Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official
Form

  
 

 

State what the contract or
2.4; lease is for and the nature
of the debtor's interest

 

 

 

 

 

State the term remaining

List the contract number of
any government contract

 

 

 

 

 

 

State what the contract or
2.21 lease is for and the nature
of the debtor's interest

 

 

 

 

 

State the term remaining

List the contract number of
any government contract

 

 

 

 

 

 

State what the contract or
2.3! lease is for and the nature
of the debtor’s interest

 

 

 

 

 

State the term remaining

List the contract number of
any government contract

 

 

 

 

 

 

State what the contract or
lease is for and the nature
of the debtor’s interest

2.4

 

 

 

 

 

State the term remaining

List the contract number of
any government contract

 

 

 

 

 

 

State what the contract or
2.5| lease is for and the nature
of the debtor's interest

 

 

 

 

 

State the term remaining

List the contract number of
any government contract

 

 

 

 

 

 

 

Official Form 206G Schedule G: Executory Contracts and Unexpired Leases page tof |

 

 
Case 20-04045-LA11 Filed 08/10/20 Entered 08/10/20 13:39:57 Doci1 Pg. 22 of 41

Fill in this information to identify the case:

Debtor name MANZANA CAPITAL INC

United States Bankruptcy Court for the: Southern District of California
(State)

Case number (If known):

 

 

L} Check if this is an
a amended filing
Official Form 206H

Schedule H: Codebtors 12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach
the Additional Page to this page.

 

 

 

1. Does the debtor have any codebtors?
1 No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.

C) Yes

2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
creditors, Schedules D-G. |nclude al! guarantors and co-obligors. in Column 2, identify the creditor to whom the debt is owed and each
schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

os seers tes

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.1 QD
Street QO E/F
OG
City State ZIP Code
2.2
aD
Street Q E/F
OG
City State ZIP Code
2.3
D
Street Q E/F
G
City State ZIP Code
24
Q
Street Q EF
QoG
City State ZiP Code
2.5
Q
Street QO EIF
OG
City State ZIP Code
26
OD
Street QO EIF
QG
City State ZIP Code

 

 

 

Official Form 206H Schedule H: Codebtors page 1 of {

 

 
 

Case 20-04045-LA11_ Filed 08/10/20 Entered 08/10/20 13:39:57 Doci1 Pg. 23 of 41

Fill in this information to identify the case:

Debtor name MANZANA CAPITAL. INC

United States Bankruptcy Court for the: Southern District of California
(State)

Q) Check if this is an

Case number (If known): amended filing

 

 

Official Form 204

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims and Are Not Insiders 12/15

 

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. tnclude claims which the debtor
disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
largest unsecured claims.

      

1 Alberto Castanares Loan 75,000.00
55 East! Street
Chula Vista, CA 91910

Services
2 Enrique Gonzalez 21,000.00

9925 Airway Road
San Diego, CA 92154

 

 

3 Partner Engineering & Scien 6,225.00

11839 Sorrento ValleyRd 906
San Diego, CA 92121

Services

 

4 San Diego Gas & Electric Utility Services 3,782.94
P. O. Box 26111
Santa Ana, CA 92799-5111

 

5 Eastlake II! Community Asso HOA Fees 1,249.00
1331 South Creekside Dr
Chula Vista, CA 91915

 

. . . 232.80
Republic Services Services

2590 Main St.
San Diego, CA 91911

 

 

 

 

 

 

 

 

 

 

 

Official Form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims page 1

 
Case 20-04045-LA11 Filed 08/10/20 Entered 08/10/20 13:39:57 Doci1 Pg. 24of 41

Fill in this information to identify the case and this filing:

Debtor Name MANZANA CAPITAL, INC

United States Bankruptcy Court for the: Southern District of California
(State)

Case number (/f known):

 

 

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors 12/45

An individual! who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,

and any amendments of those documents. This form must state the individual's position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING — Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in

connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571. .

po Declaration and signature

1 am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
another individual serving as a representative of the debtor in this case.

| have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

Schedule A/B: Assets—Real and Personal Property (Official Form 206A/B)
Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
Schedule H: Codebtors (Official Form 206H)

Summary of Assets and Liabilities for Non-individuals (Official Form 206Sum)

Amended Schedule

SBS OSSase&AA &

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

0

Other document that requires a deciaration

| declare under penalty of perjury that the foregoing is ti

rue and correct.
sntnton pias e eZ

MM /DD/ YYYY Signature of individual signing on behalf of debtor

Arturo Castanares
Printed name

President / Owner
Position or relationship to debtor

Official Form 202 Dectaration Under Penalty of Perjury for Non-Individual Debtors

 

 
Case 20-04045-LA11 Filed 08/10/20 Entered 08/10/20 13:39:57 Doci1 Pg. 25of 41

Fill in this information to identify the case:

Debtor name MANZANA CAPITAL, INC

United States Bankruptcy Court for the: Southern District of California
(State)

Case number (If known):

 

 

(J Check if this is an
amended filing

Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy _o4/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

1. Gross revenue from business

UJ None

 
 
 
 

 
 

(before deductions and

exclusions)

   

 

 

From the beginning of the Q Operating a business
fiscal year to filing date: | From_1/1/2020 to Filing date CD other $____—_——i.00
MM/DD/YYYY ———_--——-
For prior year: From —_ 4 1 Ag to 12/3119 a Oreasing a business $65,000.00
: 12/31/18 Fi operati
For the year before that From = a Ie Ag to mrRMALe 0 Operating a business $150,000.00

2. Non-business revenue

Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected
from lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

    

 

 

 

 

 

a None
Description of sources of revenue
From the beginning of the
fiscal year to filing date: From to Filing date $
MM7DD/YYYY
For prior year: From to
MM/DD/YYYY MM / DD / YYYY $
For the year before that: = From to
MM/DD/YYYY MM/OD/YYYY $

 

 

 

Official Form 207 Statement of Financial Affairs for Non-individuals Filing for Bankruptcy page 1

 

 
Case 20-04045-LA11_ Filed 08/10/20 Entered 08/10/20 13:39:57 Doci1 Pg. 26 of 41

Debtor MANZANA CAPITAL, INC Case number (i krown),
Name

List Certain Transfers Made Before Filing for Bankruptcy

 

3. Certain payments or transfers to creditors within 90 days before filing this case

List payments or transfers—including expense reimbursements—to any creditor, other than regular employee compensation, within 90
days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be
adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)

id None

Reasons for payment of transfer

    

i

 

 

 

 

 

 

 

 

 

 

5 L) = Secured debt
Creditor’s name CJ Unsecured loan repayments
Street Q Suppliers or vendors
C) Services
Gily Stale ZIP Gode CI other
3.2.
$ C) Secured debt
Creditors name (J) Unsecured foan repayments
Street Q) Suppliers or vendors
LJ Services
City Sisto P Code CY other

 

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
$6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)
Do not include any payments listed in line 3. insiders include officers, directors, and anyone in control of a corporate debtor and their relatives,
general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of
the debtor. 11 U.S.C. § 101(31).

a ‘None

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.1,
- $
Insider's name
Street
Clty State ZIP Code
4.2.
$
Insider's name
Street
City State ZIP Cede

 

 

 

 

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 2

 
Case 20-04045-LA11 Filed 08/10/20 Entered 08/10/20 13:39:57 Doci1_ Pg. 27 of 41

Debtor MANZANA CAPITAL, INC Case number (if known),
Name

 

5. Repossessions, foreclosures, and returns
List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor,
sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

4

 

5.1.

Craditor's name

 

 

Street

 

 

 

City State Zp Gode
5.2.

Creditors name

 

 

Street

 

 

 

City State ZIP Code

6. Setoffs

List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account of
the debtor without permission or refused to make a payment at the debtor's direction from an account of the debtor because the debtor owed a debt.

u None

   

Creditor’s name

 

Street

 

Last 4 digits of account number: XXXX- _

 

City State ZIP Code

Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor
was involved in any capacity—within 1 year before filing this case.

     

 

 

 

 

 

 

 

   

 

 

 

 

 

 

@ None - | |
_ Case. Court or agency's name.and address... =» Statue of case
TA. (2) Pending
Name CL) on appeal
Street {) Concluded
City State ZIP Cade
Court or agency's name and address. "pending
7.2.
O on appeal
Name
OC concluded
Street
City State ZIP Code

 

 

Official Form 207 Statement of Financial Affairs for Non-individuals Filing for Bankruptcy page 3

 

 
Case 20-04045-LA11_ Filed 08/10/20 Entered 08/10/20 13:39:57 Doci1 Pg. 28 of 41

Debtor MANZANA CAPITAL, INC

Case number (¢ known)

 

8. Assignments and receivership

List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
hands of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.

 

 

Custodian’s name

 

 

Street

 

 

_ Name

 

   

City State Zp Code

 

Street

 

 

 

_ City State ZIP Code

 

ia Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value
of the gifts to that recipient is less than $1,000

a None

 

_ Description of the gifts of contributions,

  

9.1.

 

$
Recipient's name

 

Street

 

 

 

City State ZIP Code

 

 

9.2.

 

— $
Recipient's name

 

Street

 

 

 

 

 

EEE ortain tosses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

 

 

 

 

 

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 4

 
Case 20-04045-LA11_ Filed 08/10/20 Entered 08/10/20 13:39:57 Doci1 Pg. 29 of 41

Debtor MANZANA CAPITAL, INC Case number (if mown),
Name

| Part 6 | Certain Payments or Transfers

11. Payments related to bankruptcy
List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before
the filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring,
seeking bankruptcy relief, or filing a bankruptcy case.

C None

 

   
 
 

 
 

_ Total amount or

 

Daniel Masters, Esq.
“en 8/10/2020 ¢__ 1,575.00

 

 

  
   

 

 

 

 

P.O. Box 66_

Street

La Jolla, CA 92038
City State ZP Code

     

 

_ Ema |
masters@lawyer.com

 

 

Arturo Castanares

 

 

14.2 $

 

 

 

Street

 

 

City ZP Code

 

   

 

 

 

12. Self-settled trusts of which the debtor is a beneficiary
List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case to

a self-settied trust or similar device.
Do not include transfers already listed on this statement.

mS rf None

Total amount or :
value

  

$e

 

 

 

 

 

 

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page §

 

 
Case 20-04045-LA11_ Filed 08/10/20 Entered 08/10/20 13:39:57 Doci1 Pg. 30of 41

Debtor MANZANA CAPITAL, ING Case number (# town)
Name

 

13. Transfers not already listed on this statement
List any transfers of money or other property—by sale, trade, or any other means—made by the debtor or a person acting on behalf of the debtor
within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs.
include both outright transfers and transfers made as security. Do not inciude gifts or transfers previously listed on this statement.

 

13.1. $

 

 

 

Street

 

 

City State ZIP Code

 

 

 

 

 

 

Street

 

 

City State ZIP Code

 

 

Previous Locations

14. Previous addresses
List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

C) Does not apply

     

 

 

 

 

 

 

Street
SAN DIEGO CA 92413
City State ZIP Code
14.2. From _ To
Street
City State ZIP Code

 

 

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 6

 

 
Case 20-04045-LA11 Filed 08/10/20 Entered 08/10/20 13:39:57 Doci1 Pg. 31 of 41

 

Debtor MANZANA CAPITAL, INC Case number (if mown)
Name

ere Health Care Bankruptcies

15. Health Care bankruptcies
Is the debtor primarily engaged in offering services and facilities for:
-—— diagnosing or treating injury, deformity, or disease, or
— providing any surgical, psychiatric, drug treatment, or obstetric care?

 

 

a No. Go to Part 9.
C2 Yes. Fill in the information below.

of services the

 

 

 

     

   

 

 

 

 

 

Facility name
Street . Location where patient records are maintained (fa different from feel How are records kept? bs
address): If electronic, identify any service provider. Bue : OSS .
Check ail that apply:
City State ZIP Code Q Electronically
CU Paper

 

 

 

   

 

 

 

 

 

 

15.2.
Facility name
Street / are records kept?
Check all that apply:
City State ZP Code U) Electronically
| C] Paper

oe Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

7 No.
(© Yes. State the nature of the information collected and retained.
Does the debtor have a privacy policy about that information?

OQ No
CO Yes

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other
pénsion or profit-sharing plan made available by the debtor as an employee benefit?

 

i No. Go to Part 10.
() Yes. Does the debtor serve as plan administrator?
CQ) No. Go to Part 10.
Cl Yes. Fill in below:

    

   

 

 

Has the plan been terminated?

() No
U Yes

 

 

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 7

 
Case 20-04045-LA11_ Filed 08/10/20 Entered 08/10/20 13:39:57 Doci1 Pg. 32 of 41

Debtor MANZANA CAPITAL, INC Case number (i known)

 

Ey Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benefit, closed, sold,
moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions,
brokerage houses, cooperatives, associations, and other financial institutions.

C3} None

     
  

    
   

 odlased, sold, moved

 

 

 

 

 

 

 

: CL ___ or transfarred
1a1. WELLS FARGO BANK word 8 5 7 checking 12/31/19 $ 0.00
Name O Savings ,
Street QQ Money market
O Brokerage
City State ZIP Code CD other
18.2, XXX Q Checking $
Name ie Savings
Street QO Money market

 

Q Brokerage
City State WP Code C) other

 

19. Safe deposit boxes
List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this case.

a None

 
   

 

 

 

Street

 

 

 

 

City State ZIP Code

 

 

20. Off-premises storage
List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
which the debtor does business.

| None

  

 

 

 

 

 

 

 

City State ZIP Code

 

 

 

 

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 8

 
Case 20-04045-LA11_ Filed 08/10/20 Entered 08/10/20 13:39:57 Doci1 Pg. 33 of 41

Debtor MANZANA CAPITAL, INC Case number (if mown)

Property the Debtor Holds or Controls That the Debtor Does Not Own

 

21. Property held for another
List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or heid in
trust. Do not list leased or rented property.

    

CC Description of the prop ‘e .

 

 

Name

 

 

Street

 

 

 

City State ZIP Code

oe Details About Environmental Information

For the purpose of Part 12, the following definitions apply:

«Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material,
regardless of the medium affected (air, land, water, or any other medium).

 

= Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor
formerly owned, operated, or utilized.

«Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant,
or a similarly harmful substance.

Report ali notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party In any judicial or administrative proceeding under any environmental law? Inciude settlements and orders.

@ No

L3 Yes. Provide details below.

   
 
 

 

 

C2 on appeal
C) Concuded

 

 

Street

 

 

 

 

City State ZIP Code

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
environmental law?

H No

C2 Yes. Provide details below.

 

Governmental unit name and address vironmental taw,ifknown «Gate of notice

 

 

 

 

 

 

 

Name Name
Street Street
City State ZIP Code City State ZIP Code

 

 

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 9

 
Case 20-04045-LA11_ Filed 08/10/20 Entered 08/10/20 13:39:57 Doci1_ Pg. 34of 41

Debtor MANZANA CAPITAL, INC Case number (i mown)

Name

 

24. Has the debtor notified any governmental unit of any release of hazardous material?
u No

(2 Yes. Provide details below.

   

nameandaddress == Environmental law, ff known of notice

 

 

 

 

 

 

 

Name Name
Street Street
City State ZIP Code City State ZIP Code

Details About the Debtor’s Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
Inciude this information even if already listed in the Schedules.

a None

 

employer Identification nu iber

 

 

 

 

 

 

 

 

 
 
   

 

 

 

 

 

 

 

 

 

 
  

 

 

 

 

 

EIN:
25.1. se
Name Dates busin
Street
From To
City State ZIP Code
- Bl : Employer Identification pumbor ao
25.2. _ Oo not indude Social Security number or (TIN.
EIN:
Name __ Dates business existed
Street
From_—t—“‘<‘ié‘zTC
City State ZIP Code
28,3, EIN:
ans TTT
- Dates business existe
Street ~ -
From To
City State ZIP Code

 

 

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 10

 
Case 20-04045-LA11 Filed 08/10/20 Entered 08/10/20 13:39:57 Doc1 Pg. 35 of 41

Debtor MANZANA CAPITAL, INC

Case number (i known)

 

26. Books, records, and financial statements
26a. List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.
wf None

     

 

 

 

 

  

 

 

 

 

Dates of servic
From
26a.1.
Name
Street
Gity State ZIP Code
Dates of service
From
26a.2.
Name
Street
City State ZIP Code

26b. List all firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a financial
statement within 2 years before filing this case.

© None

  
 

 

 

 

 

 

      

 

 

 

 

26b.1.
Name
Street
City State ZIP Code
Dates ofservice
From_—“‘éCiTV
26b.2.
Name
Street
City State ZIP Code

26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.
0) None

     
 

_ tLany books of account

. 26.1. ARTURO CASTANARES

 

 

 

 

 

 

 

 

Name
1115 25TH STREET
Street
SAN DIEGO CA 92102
City State ZIP Code
Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 11

 

 
Case 20-04045-LA11 Filed 08/10/20 Entered 08/10/20 13:39:57 Doci1 Pg. 36 of 41

Debtor MANZANA CAPITAL, INC Case number (i known)
Name

 

 

__ Many books of account and records are
unavailable, explainwhy

    

26¢.2.

 

 

Name

 

 

Street

 

 

 

City State ZIP Code

26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial statement
within 2 years before filing this case.

Lf None

Name

   

26d.1.

 

Name

 

Street

 

 

City State ZIP Code

   

26d.2.

 

Name

 

Street

 

 

City State ZiP Code

27. Inventories
Have any inventories of the debtor's property been taken within 2 years before filing this case?

No

QC] Yes. Give the details about the two most recent inventories.

 

 

27.1.

 

 

 

 

City State ZIP Code

 

 

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 12

 

 
 

Case 20-04045-LA11_ Filed 08/10/20 Entered 08/10/20 13:39:57 Doci1_ Pg. 37 of 41

Debtor MANZANA CAPITAL. INC Case number (if mown),

    
 

  
  

   
   
 

he taking of the Inventory ‘Date of nd basis (cost, markt, 0 or
Ee _daventory ) ‘other basis) of each inventory See

$

   

   

   

 

inventory records _

 

27.2.

 

 

 

 

City State ZIP Code

28. List the debtor's officers, directors, managing members, general partners, members in control, controlling shareholders, or other
people in control of the debtor at the time of the filing of this case.

 

  

_ Position and nature of ~
_ Interest :

“ARTURO CASTANARE 111525THSTSANDIEGOCA Ss PRESIDENT , "400%

   

 

 

 

 

29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in control
of the debtor, or shareholders in control of the debtor who no longer hold these positions?

wf No
QQ Yes. Identify below.

 

 

 

 

: any Interest a
From To
From To
From To
From To

 

30. Payments, distributions, or withdrawals credited or given to insiders

Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
bonuses, loans, credits on loans, stock redemptions, and options exercised?

Hi No

C) Yes. identify below.

 

 

 

 

 

 

__2IP Code

 

 

 

 

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 13

 
 

Case 20-04045-LA11 Filed 08/10/20 Entered 08/10/20 13:39:57 Doci1 Pg. 38 of 41

Debtor MANZANA CAPITAL, INC Case number (known)

 

 

 

 

30.2

 

 

 

 

City State ZIP Code

 

 

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?
u No

(2 Yes. Identify below.

  

 
   

: _ Employer Identificatio number of the parent
| -eomoration

 

 

32. Zn, 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?
No

Q) Yes. Identify below.

     

 

 

‘Tiuimcwe Signature and Declaration

WARNING - Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

| have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information
is true and correct.

| declare under penalty of perjury that the foregoing is true and correct.

Executed on 8/10/2020
MM 7DD /YYYY

x <LeSEK_

Signature of individual signing on behalf of the debtor

Printed name Arturo Castanares

Position or relationship to debtor President / Owner

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?

a No
O) Yes

 

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 14

 
Case 20-04045-LA11 Filed 08/10/20 Entered 08/10/20 13:39:57. Doci1 Pg. 39 o0f 41
CSD 2030 [12/01/15]
Name, Address, Telephone No. &I.D. No.

Daniel Masters (SBN 220729)
P. O. Box 66 -
La Jolla, CA 92038 FILED

Tel: (858) 459-1133 2020 AUG 10 PM |: 06
JE crerx

UNITED STATES BANKRUPTCY COURT ho a NK Rupr ¢ ve
SOUTHERN DISTRICT OF CALIFORNIA ae kee
325 West F Street, San Diego, California 92101-6991

 

 

In Re

Manzana Capital, Inc.

a Nevada corporation BANKRUPTCY NO.

Debtor.

 

 

DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

1. Pursuant to 11 U.S.C. § 329(a) and Federal Rule of Bankruptcy Procedure 2016(b), | certify that | am the attorney for the
above-named debtor(s) and that compensation paid to me within one year before the filing of the petition in bankruptcy, or
agreed to be paid to me, for services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in
connection with the bankruptcy case is as follows:

For legal services, | have agreed to accept .... 2... cee eee eee $ 350 / hour
Prior to the filing of this statement | have received ...........0...0 0.0.2 $ 1,575
Balance Due 2.0... ce te bene cece eb ee teen nents $0

2. The source of the compensation paid to me was:

(C] Debtor XJ Other (specify) Arturo Castanares, owner of debtor

3. The source of compensation to be paid to me is:

[] Debtor XX) Other (specify) Arturo Castanares, owner of debtor

4. | have not agreed to share the above-disclosed compensation with any other person unless they are members and
associates of my law firm.

(] | have agreed to share the above-disclosed compensation with a person or persons who are not members or
associates of my firm. A copy of the agreement, together with a list of the names of the people sharing in the
compensation, is attached.

5. In return for the above-disclosed fee, | have agreed to render legal service for all aspects of the bankruptcy case, including:

a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in
bankruptcy;

b. Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;

c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof,

CSD 2030 [Continued on Page 2]

 

 
Case 20-04045-LA11_ Filed 08/10/20 Entered 08/10/20 13:39:57 Doci1 Pg. 40 of 41
CSD 2030 (Page 2) [12/01/15]

d. Representation of the debtor in adversary proceedings and other contested bankruptcy matters;

e. [Other provisions as needed]

6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:

Tax advise, securities advise

CERTIFICATION

| certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of
the debtor(s) in this bankruptcy proceeding.

DATED:

Daniel Masters 4. _f £, “2

(Typed Name and Signature)

 

Law Office of Daniel Masters
(Name of Law Firm)

 

CSD 2030

 
Case 20-04045-LA11

Filed 08/10/20 Entered 08/10/20 13:39:57 Doc 1

First Security Mortgage Home Loans Inc
11839 Sorrento Valley Rd #903
San Diego, CA 92121

Diane J. Milberg, DDS 401 K
11839 Sorrento Valley Rd #903
San Diego, CA 92121

Oliver Investments
11839 Sorrento Valley Rd #903
San Diego, CA 92121

Carr Family Trust dated 9/28/02
11839 Sorrento Valley Rd #903
San Diego, CA 92121

Partner Engineering and Sciences, Inc
11839 Sorrento Valley Rd, #906
San Diego, CA 92121

Republic Services
2590 Main Street
San Diego, CA 91911

San Diego Gas & Electric
P. O. Box 25111
Santa Ana, CA 92799-5111

Eastlake III Community Association
1331 South Creekside Dr.
Chula Vista, CA 91915

Alberto Castanares
55 East I Street
Chula Vista, CA 91910

Enrique Gonzalez
9925 Airway Road
San Diego, CA 92154

Arturo Castanares
1115 25th Street
San Diego, CA 92102

Pg. 41 of 41

 

 
